Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 1 of 13 Page ID #:635



   1   PAUL N. SORRELL (BAR NO. 126346)
       psorrell@lavelysinger.com
   2   MARTIN F. HIRSHLAND (BAR NO. 322629)
       mhirshland@lavelysinger.com
   3   LAVELY & SINGER
       PROFESSIONAL CORPORATION
   4   2049 Century Park East, Suite 2400
       Los Angeles, California 90067-2906
   5   Telephone: (310) 556-3501
       Facsimile:(310) 556-3615
   6
       Attorneys for Defendants NETFLIX GLOBAL,
   7   LLC, NETFLIX, INC. and MAYDAY MOVIE
       PRODUCTIONS, INC.
   8
                              UNITED STATES DISTRICT COURT
   9
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
       ARCLIGHT FILMS                          CASE NO. 2:20-cv-09917-CAS-PVC
  11   INTERNATIONAL PTY LTD., an
       Australian proprietary limited company, [Hon. Christina A. Snyder]
  12
                         Plaintiff,          REPLY BRIEF OF DEFENDANTS
  13                                         NETFLIX GLOBAL, LLC,
              v.                             NETFLIX, INC. AND MAYDAY
  14                                         MOVIE PRODUCTIONS, INC. IN
       NETFLIX GLOBAL, LLC, a Delaware SUPPORT OF MOTION TO
  15   limited liability company; NETFLIX,   DISMISS FIRST AMENDED
       INC., a Delaware corporation; ANIMAL COMPLAINT PURSUANT TO
  16   CRACKERS MOVIE LTD., an English FEDERAL RULE OF CIVIL
       private limited company; MAYDAY       PROCEDURE 12(b)(6)
  17   MOVIE PRODUCTIONS, LLC, a
       Washington limited liability company; Date:      December 7, 2020
  18   and DOES 1-25, inclusive,             Time:      10:00 a.m.
                                             Courtroom: 8D
  19                     Defendants.
  20                                                State Court
                                                      Complaint Filed: July 21, 2020
  21
                                                    Action Removed: October 28, 2020
  22

  23            Defendants Netflix Global, LLC, Netflix, Inc. (collectively, “Netflix”) and
  24   Mayday Movie Productions, LLC (“Mayday”) (Netflix and Mayday are collectively
  25   sometimes referred to as “Defendants”) respectfully submit this Reply Brief in
  26   support of their Motion to Dismiss First Amended Complaint Pursuant to Federal
  27   Rule of Civil Procedure 12(b)(6) (“the Motion”), as follows:
  28
       6576-3
                                REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 2 of 13 Page ID #:636



   1
                                               TABLE OF CONTENTS
   2                                                                                                                     Page
   3
       I.      PRELIMINARY STATEMENT ...................................................................... 1
   4
       II.     ARCLIGHT FAILS TO ALLEGE THE SECOND CAUSE OF ACTION
   5           FOR COPYRIGHT INFRINGEMENT ........................................................... 1
   6
               A.       The Copyright Act’s Exclusive Application To Domestic Infringement
   7                    Bars The Claim Because Arclight Had No Rights And Infringement
   8                    Did Not Occur In The United States. ..................................................... 2

   9           B.       Arclight Has No Protectable Copyright Interest in the Picture. ............ 3
  10
               C.       Arclight Has Never Registered Any Purported Interest in the Picture
  11                    With the U.S. Copyright Office. ............................................................ 4
  12   III.    ARCLIGHT’S STATE COURT CLAIMS HAVE NO EXTRA ELEMENT
               THAT ALLOWS IT TO ESCAPE PREEMPTION ........................................ 5
  13
       IV.     ARCLIGHT CANNOT ALLEGE A CAUSE OF ACTION FOR BREACH
  14           OF CONTRACT OR INTERFERENCE WITH CONTRACT AGAINST
               MAYDAY ........................................................................................................ 6
  15
       V.      ARCLIGHT CANNOT ALLEGE A CAUSE OF ACTION FOR UNJUST
  16           ENRICHMENT ................................................................................................ 7
  17   VI.     LEAVE TO AMEND WOULD BE FUTILE AND SHOULD BE DENIED . 8
  18   VII. CONCLUSION ................................................................................................ 9
  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                 i
                                       REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 3 of 13 Page ID #:637



   1
                                              TABLE OF AUTHORITIES
   2                                                                                                                     Page(s)
   3
       Cases
   4
       Applied Equip. Corp. v. Litton Saudi Arabia Ltd.,
   5     7 Cal. 4th 503 (1994) ............................................................................................. 7
   6
       Carrico v. City & Cty. of San Francisco,
   7     656 F.3d 1002 (9th Cir. 2011) ............................................................................... 8
   8   Fortaleza v. PNC Fin. Servs. Grp., Inc.,
   9     642 F. Supp. 2d 1012 (N.D. Cal. 2009)................................................................. 2

  10   Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,
         139 S. Ct. 881 (2019) ............................................................................................ 5
  11

  12   Liberty Toy Co. v. Fred Silber Co.,
          149 F.3d 1183 (6th Cir. 1998) ............................................................................... 2
  13
       Maloney v. T3Media, Inc.,
  14
         853 F.3d 1004 (9th Cir. 2017) ............................................................................... 5
  15
       McBride v. Boughton,
  16     123 Cal. App. 4th 379 (2004) ................................................................................ 7
  17
       Moore v. Kayport Package Exp., Inc.,
  18     885 F.2d 531 (9th Cir. 1989) ................................................................................. 8
  19   Moran v. London Records, Ltd.,
  20     827 F.2d 180 (7th Cir. 1987) ................................................................................. 4
  21   Randles Films, LLC v. Quantum Releasing, LLC,
         551 Fed. Appx. 370 (9th Cir. 2014) ...................................................................... 2
  22

  23   United States v. Corinthian Colleges,
         655 F.3d 984 (9th Cir. 2011) ................................................................................. 8
  24

  25
       Statutes

  26   17 U.S.C. § 106........................................................................................................... 5
  27

  28
                                                                  ii
                                         REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 4 of 13 Page ID #:638



   1   I.    PRELIMINARY STATEMENT
   2         Plaintiff Arclight Films International Pty Ltd.’s (“Arclight”) Opposition fails
   3   to establish any legitimate basis for claims against Netflix or Mayday. Arclight’s
   4   copyright claim fails not only because it is a sales agent that does not possess any
   5   exclusive rights under copyright, but also because it has no rights whatsoever in the
   6   United States. Arclight’s state law claims are all preempted by copyright.
   7         In the face of these clear grounds for dismissal, Arclight argues that dismissal
   8   would be unfair. However, it was Arclight that elected to add a copyright cause of
   9   action and to avail itself of the Copyright Act’s statutory damages scheme. Arclight
  10   now faces the consequences of that strategic decision as copyright cases are the
  11   exclusive province of the federal courts. Not only does the copyright claim belong
  12   in this court, but so do Arclight’s state law claims, all of which are preempted.
  13         Finally, dismissal does not mean that Arclight would be (as it argues)
  14   precluded from its day in court. To the contrary, Arclight can still attempt to plead
  15   and prove its claims against Defendant Animal Crackers (“ACM”) for breach of the
  16   Sales Agency Agreement. Indeed, a contract claim against ACM is the only claim
  17   that Arclight should have brought, as the Sales Agency Agreement is between
  18   Arclight and ACM only.
  19         There simply is no valid legal claim against Netflix or Mayday, parties with
  20   whom Plaintiff was never in privity, are strangers to Arclight, and committed no
  21   actionable wrongs. The Motion should be granted. Leave to amend should be
  22   denied because Arclight cannot reasonably amend the complaint (yet again) to
  23   allege a valid claim against Mayday or Netflix.
  24   II.   ARCLIGHT FAILS TO ALLEGE THE SECOND CAUSE OF ACTION
  25         FOR COPYRIGHT INFRINGEMENT
  26         Arclight’s alleged copyright infringement should be dismissed without leave
  27   to amend, because (1) no (alleged) infringement occurred in the United States; (2)
  28   Arclight possesses no exclusive rights under copyright; and (3) even if Arclight did
                                                 1
                               REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 5 of 13 Page ID #:639



   1   obtain a copyright interest in the Picture, Arclight has not registered its interest with
   2   the Copyright Office, and thus lacks a key prerequisite to initiating a copyright
   3   infringement action. Nothing contained in Arclight’s Opposition to Defendants’
   4   Motion to Dismiss, Dkt. 15 (“Opp’n”) controverts the arguments mandating
   5   dismissal of the copyright claim.
   6         A.     The Copyright Act’s Exclusive Application To Domestic
   7                Infringement Bars The Claim Because Arclight Had No Rights
   8                And Infringement Did Not Occur In The United States.
   9         As set forth in Defendants’ Motion, the Sales Agency Agreement expressly
  10   excludes from its scope North America, Mainland China and South Korea. FAC
  11   ¶13. Thus, even assuming Arclight possessed any rights under copyright (which it
  12   did not), such rights could only be outside the United States. The longstanding
  13   extraterritoriality limitation bars Arclight’s copyright infringement claim. Liberty
  14   Toy Co. v. Fred Silber Co., 149 F.3d 1183 (6th Cir. 1998) (“it is a long-standing
  15   principle that United States copyright laws do not have extraterritorial operation…if
  16   all the copying or infringement occurred outside the United States, the Copyright
  17   Act would not apply”).
  18         Faced with the plain language of the Sales Agency Agreement, Arclight’s
  19   Opposition argues, without any support whatsoever, that an “act of infringement”
  20   somehow occurred “in the United States.” Opp’n, 5:16-17. But Arclight does not
  21   say what this act of infringement was. Indeed, no such act of infringement is even
  22   alleged in the FAC. See Fortaleza v. PNC Fin. Servs. Grp., Inc., 642 F. Supp. 2d
  23   1012, 1022 (N.D. Cal. 2009) (“Vague allegations and mere labels and conclusions
  24   are insufficient to withstand a motion to dismiss.”)
  25         In a vain attempt to survive dismissal, Arclight looks to Randles Films, LLC
  26   v. Quantum Releasing, LLC, 551 Fed. Appx. 370 (9th Cir. 2014). But Randles
  27   Films stands for the opposite proposition for which Arclight cites it. In Randles
  28   Films the “infringement occurred wholly within the United States” and the court
                                                  2
                                REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 6 of 13 Page ID #:640



   1   held that “[a]lthough damages caused by foreign acts of infringement are not
   2   recoverable, the Copyright Act’s extraterritoriality limitation does not bar recovery
   3   for losses that are caused entirely by domestic acts of infringement.” Here we have
   4   the opposite situation: Arclight’s (alleged) infringements could only have occurred
   5   outside the United States because Arclight had no rights in the United States.
   6         B.     Arclight Has No Protectable Copyright Interest in the Picture.
   7         The Sales Agency Agreement attached to the FAC indisputably establishes
   8   that Arclight was not granted any exclusive right under copyright. The word
   9   “exclusive” in the Sales Agency Agreement is only used to modify “sales agent”; as
  10   in Arclight is the “sole and exclusive sales agent in the Territory.” Paragraph 5 of
  11   the Sales Agency Agreement (the “Appointment” paragraph) is explicit: Arclight is
  12   appointed “exclusive sales agent” only with respect to “sales, marketing, licensing,
  13   and servicing of the Licensed Rights.” The Sales Agency Agreement does not give
  14   Arclight the right to exercise the Licensed Rights, but only to sell, market, license
  15   and service those Licensed Rights. And even if Arclight were allowed to exercise
  16   the Licensed Rights, which it was not, the Licensed Rights themselves are not even
  17   “exclusive”. See Para. 4(a).
  18         Syndicate Films is dispositive. As in that case, Arclight is “an agent with
  19   nothing more than the right to negotiate and enter into license agreements,” and
  20   thus lacks statutory standing to bring a claim for copyright infringement. Syndicate
  21   Films Int’l, LLC, 2010 WL 11519582 (C.D. Cal. 2010) at *3. Arclight fails to
  22   distinguish Syndicate Films. Arclight alleges that it was to receive “Ten Percent
  23   (10%) of all gross revenues received from exploitation of the Picture,” Opp’n, 2:2-
  24   3, but that is a common contractual term for sales agents. Cf. Syndicate Films Int'l,
  25   LLC, 2010 WL 11519582, at *1 (Plaintiff was to receive “ten percent of any gross
  26   receipts from licensing agreements entered into during the terms of the Sales
  27   Agency Agreement.”).
  28
                                                 3
                              REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 7 of 13 Page ID #:641



   1         Arclight’s attempt to invoke the “beneficial owner” exception referenced in
   2   Syndicate Films (Opp’n, 5:11) is unavailing. The beneficial owner exception is
   3   predicated on specific factual circumstances which are not present here and are not
   4   alleged in the FAC. See Moran v. London Records, Ltd., 827 F.2d 180, 183 (7th
   5   Cir. 1987) (“when a copyright owner assigned title in exchange for the right to
   6   receive royalties from the copyright's exploitation, a fiduciary relationship arose
   7   between the parties, and the assignor became a ‘beneficial owner’ of the copyright
   8   with standing to sue infringers should the assignee fail to do so.”) Arclight does not
   9   allege and cannot allege any of this. It does not and cannot allege an assignment of
  10   title to the Picture. It does not and cannot allege a right to receive royalties from the
  11   Picture’s exploitation. Further, the doctrine can apply only to protect assignors of
  12   rights, not assignees. Arclight cannot claim that it was ever an assignor of a
  13   copyright interest subject to protection of the beneficial owner doctrine. Arclight
  14   does not have standing to sue as a beneficial owner of any copyright interest in the
  15   Picture. See ibid. (“The legislative history states that a ‘beneficial owner’ ... would
  16   include, for example, an author who had parted with legal title to the copyright in
  17   exchange for percentage royalties based on sales or license fees.”) (internal
  18   quotations omitted).
  19         Arclight, like the plaintiff in Syndicate Films, was acting merely as a
  20   “licensing agent.” It has no copyright interest in the Picture and no statutory
  21   standing to bring a claim for copyright infringement. Syndicate Films Int'l, LLC,
  22   2010 WL 11519582, at *3 (C.D. Cal. Feb. 2, 2010). Arclight’s claim for copyright
  23   infringement should be dismissed without leave to amend.
  24         C.     Arclight Has Never Registered Any Purported Interest in the
  25                Picture With the U.S. Copyright Office.
  26         Defendants do not dispute that the Picture is a registered copyrighted work.
  27   Opp’n 4:19-21. However, Arclight alleges that the copyright is registered by
  28   someone, but does not allege and cannot allege that Arclight is a registered owner
                                                 4
                               REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 8 of 13 Page ID #:642



   1   of a copyright interest. But the law is clear that the plaintiff itself must be the
   2   registered owner of a copyright interest in order to bring suit. Arclight cites no
   3   authority, nor can it in view of the U.S. Supreme Court’s holding in Fourth Estate,
   4   for the proposition that someone other than the registered owner of a copyright
   5   interest can initiate an action for infringement. That is not the law. Fourth Estate
   6   Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019)
   7   (“registration is akin to an administrative exhaustion requirement that the owner
   8   must satisfy before suing to enforce ownership rights”) (emphasis added).
   9          Although Arclight alleges that Defendant ACM was the “original owner of a
  10   valid copyright registration” (FAC, ¶30), it does not allege that Arclight obtained
  11   any registration for its alleged interest, or even applied. Arclight has no registration
  12   and has not pleaded registration in the FAC. Because Arclight has not even
  13   attempted to register an alleged copyright interest, its claim for infringement should
  14   be dismissed without leave to amend.
  15   III.   ARCLIGHT’S STATE COURT CLAIMS HAVE NO EXTRA
  16          ELEMENT THAT ALLOWS IT TO ESCAPE PREEMPTION
  17          Arclight fails to cite authority for the proposition that contract damages
  18   constitute an “extra element” for copyright preemption purposes. Opp’n, 6:25-28.
  19   The relevant inquiry is whether the “rights asserted under state law are equivalent
  20   to the rights contained in 17 U.S.C. § 106,” not whether the damages are the same.
  21   Maloney v. T3Media, Inc., 853 F.3d 1004, 1010 (9th Cir. 2017) (emphasis added).
  22   In order to survive preemption, “the state cause of action must protect rights which
  23   are qualitatively different from the copyright rights. The state claim must have an
  24   extra element which changes the nature of the action.” Id. at 1019 (emphasis
  25   added). A review of the FAC establishes that Arclight’s state law claims are
  26   predicated on Defendants’ alleged reproduction and/or distribution of a copyrighted
  27   work, namely the digital distribution of Animal Crackers on the Netflix platform.
  28
                                                  5
                               REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 9 of 13 Page ID #:643



   1         With respect to its alleged claim for breach of contract, Arclight alleges that
   2   Mayday breached the Sales Agency Agreement (to which Mayday was not even a
   3   party) by “licensing Arclight’s exclusive right in the Picture to Netflix.” FAC ¶26.
   4   With respect to the interference claim, Arclight claims that Defendants interfered
   5   with “Arclight’s exclusive rights to license the Picture.” FAC ¶40. Arclight
   6   predicates its claim for Unjust Enrichment on the alleged rendering of services
   7   “regarding the Picture.” FAC ¶43. Finally, the claim for Unfair Business Practices
   8   is unabashedly based on Defendants’ alleged “infringing on Arclight’s right in and
   9   to the Picture.” FAC ¶49. The state law causes of action are predicated entirely on
  10   copyright infringement.
  11         Arclight also alleges that the “subject matter” of its state law causes of action
  12   is not the Picture, but rather the “[Sales Agency] Agreement.” Opp’n, 6:16-17. This
  13   distinction does not help Arclight. The common thread of each of Arclight’s state
  14   law claims is its alleged copyright interest in the Picture Animal Crackers and
  15   Defendants’ alleged infringement of that copyright. Arclight itself chose
  16   specifically to sue Defendants for copyright infringement. Its related state law
  17   claims such as those alleged in the FAC are plainly preempted by the Copyright Act
  18   and should be dismissed.
  19   IV.   ARCLIGHT CANNOT ALLEGE A CAUSE OF ACTION FOR
  20         BREACH OF CONTRACT OR INTERFERENCE WITH CONTRACT
  21         AGAINST MAYDAY
  22         In addition to preemption of its claims against Defendant Mayday under the
  23   Copyright Act, Arclight’s claims against Mayday for Breach of Contract and
  24   Interference with Contract are both defective. Contrary to Arclight’s position that
  25   “at least one” of the claims has merit, neither one does. Opp’n, 8:10. There is no
  26   claim against Mayday.
  27         Arclight makes the legally insupportable assertion that Mayday is obligated
  28   as a party to the Sales Agency Agreement because it was allegedly aware of the
                                                6
                               REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 10 of 13 Page ID #:644



    1   agreement when it became involved with the Picture. That is an insufficient basis
    2   to sustain a contract claim against Defendant Mayday, and as shown contradicted
    3   by facts alleged in the FAC as well. The mere fact that Defendant Mayday signed a
    4   “promissory note on the Picture” does not mean that it became a party to every
    5   contract entered into regarding the Picture before the promissory note was signed.
    6   Opp’n, 7:23. There is no basis for a claim for breach of contract against Mayday.
    7         Arclight’s claim for Interference with Contractual Relations independently
    8   fails. Other than the fact that this claim is preempted, Arclight alleges interference
    9   against parties to the contract including not only Mayday but Defendant ACM,
   10   which unquestionably is a party to the Sales Agency Agreement with Arclight. See
   11   Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 514 (1994) (“the
   12   tort cause of action for interference with contract does not lie against a party to the
   13   contract.”) Arclight’s Cause of Action for Interference is defective on its face, and
   14   leave to amend should not be granted because Arclight’s claims against Defendant
   15   Mayday are preempted or otherwise untenable and cannot reasonably be cured.
   16   V.    ARCLIGHT CANNOT ALLEGE A CAUSE OF ACTION FOR
   17         UNJUST ENRICHMENT
   18         Not only are Arclight’s allegations internally inconsistent, and putting aside
   19   that unjust enrichment is not an independent cause of action in California, unjust
   20   enrichment pursuant to a claim of restitution requires Arclight to allege specified
   21   wrongful conduct by Mayday. No such conduct is present here.
   22         Specifically, Arclight must allege that Mayday “obtained a benefit from
   23   [Arclight] by fraud, duress, conversion, or similar conduct.” McBride v. Boughton,
   24   123 Cal. App. 4th 379, 388 (2004). However, according to the FAC, Mayday’s
   25   only complained-of conduct was “enter[ing] into... and agreement with [Netflix] for
   26   distribution of the Picture.” FAC ¶43. This conduct is not legally “wrongful,” nor
   27   does Arclight otherwise allege that Mayday committed fraud, duress, conversion, or
   28
                                                  7
                                REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 11 of 13 Page ID #:645



    1   any other wrongful conduct. There is no legitimate basis to allege restitution based
    2   on unjust enrichment against Mayday.
    3   VI.     LEAVE TO AMEND WOULD BE FUTILE AND SHOULD BE
    4           DENIED
    5           Arclight should not be given leave to amend the FAC to concoct new claims
    6   against Mayday and Netflix because, as demonstrated, Arclight cannot allege a
    7   valid claim against Defendants with respect to the Picture. Arclight simply has no
    8   claims against strangers with whom it did not deal and should pursue claims against
    9   Defendant ACM, with whom it contracted.
   10           “In deciding whether justice requires granting leave to amend, factors to be
   11   considered include the presence or absence of undue delay, bad faith, dilatory
   12   motive, repeated failure to cure deficiencies by previous amendments, undue
   13   prejudice to the opposing party and futility of the proposed amendment.” Moore v.
   14   Kayport Package Exp., Inc., 885 F.2d 531, 538 (9th Cir. 1989). Further, “[l]eave
   15   to amend need not be given if a complaint, as amended, is subject to dismissal.”
   16   Ibid.
   17           Leave to amend should be denied “if amendment would be futile.” Carrico
   18   v. City & Cty. of San Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011). Accordingly,
   19   “[l]eave to amend is warranted if the deficiencies can be cured with additional
   20   allegations that are consistent with the challenged pleading and that do not
   21   contradict the allegations in the original complaint.” United States v. Corinthian
   22   Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (internal quotations omitted).
   23           Arclight cannot cure the deficiencies in its claims against Defendants. It has
   24   had two attempts to state a claim against parties with whom it never dealt without
   25   success. Because there are no facts entitling Arclight to maintain claims against
   26   Defendants, Mayday and Netflix should be dismissed from the case so that Arclight
   27   can pursue its claims against ACM.
   28
                                                   8
                                 REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 12 of 13 Page ID #:646



    1   VII. CONCLUSION
    2         Because Arclight has failed to state, and cannot state, a claim against
    3   Defendants Netflix and Mayday, the Motion should be granted. Defendants request
    4   that the claims against them be dismissed without leave to amend.
    5

    6   DATE: November 23, 2020                LAVELY & SINGER
                                               PROFESSIONAL CORPORATION
    7                                          PAUL N. SORRELL
    8
                                               By: /s/ Paul N. Sorrell
    9
                                                        PAUL N. SORRELL
   10                                          Attorneys for Defendants NETFLIX
                                               GLOBAL, LLC, NETFLIX, INC. and
   11                                          MAYDAY MOVIE PRODUCTIONS, INC.
   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 9
                               REPLY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-09917-CAS-PVC Document 18 Filed 11/23/20 Page 13 of 13 Page ID #:647



    1                                  CERTIFICATE OF SERVICE
    2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    3          I am employed in the County of Los Angeles, State of California. I am over the age of 18
        and not a party to the within action. My business address is 2049 Century Park East, Suite 2400,
    4   Los Angeles, California 90067-2906.

    5          On the date set forth below, I served the foregoing document described as:

    6     REPLY BRIEF OF DEFENDANTS NETFLIX GLOBAL, LLC, NETFLIX, INC. AND
          MAYDAY MOVIE PRODUCTIONS, INC. IN SUPPORT OF MOTION TO DISMISS
    7      FIRST AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
                                PROCEDURE 12(b)(6)
    8
        on the interested parties in this action as follows:
    9
        Roderick J. Lindblom                                   Attorneys for Plaintiff        Arclight   Films
   10   John Begakis                                           International Pty. Ltd.
        The Law Offices of Roderick J. Lindblom
   11   10880 Wilshire Blvd., Suite 1150
        Los Angeles, CA 90024
   12   Telephone: (310) 552-2021
        Facsimile: (310) 552-2022
   13   Email: rod.lindblomlaw@gmail.com
                  john.lindblomlaw@gmail.com
   14
        [X]    BY EMAIL: I transmitted the foregoing document by electronic mail to the e-mail
   15          address(s) stated above.

   16
        Animal Crackers Movie Limited                          Defendant
   17   8th Point Pentire Avenue
        Newquay, Cornwall
   18   England TR7 1 FS
        Attn.: Scott Sava
   19   Email: scott@bluedreamstudios.com

   20   [X]    BY EMAIL: I transmitted the foregoing document by electronic mail to the e-mail
               address(s) stated above.
   21
        [X]    BY MAIL:
   22          I am "readily familiar" with the firm's practice of collection and processing
               correspondence for mailing. Under that practice it would be deposited with U.S. postal
               service on that same day with postage thereon fully prepaid at Los Angeles, California in
   23          the ordinary course of business. I am aware that on motion of the party served, service is
               presumed invalid if postal cancellation date or postage meter date is more than one day
   24          after date of deposit for mailing in affidavit.
   25          I declare under penalty of perjury under the laws of the United States of America that the
        above is true and correct. Executed November 23, 2020 at Los Angeles, California.
   26

   27
                                                                           Noelia Echesabal
   28


                                              CERTIFICATE OF SERVICE
